DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 6 is objected to because of the following informalities: the claim contains the limitation “…The container filling assembly for a fluid filling operation of claim 5, wherein assembly further comprises…”  It appears Applicant intended to claim “wherein the assembly further comprises”.  Examiner notes that “the assembly” is positively recited in Claim 1 and is present in Claims 2-5. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,155,453. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. 
	Regarding Claim 1 of the present application: In the patent ‘453, Claim 1 is an independent claim.   For double patenting to exist as between the rejected Claim 1 of the present application and patent ‘453, Claim 1, it must be determined that the rejected claims are not patentably distinct from ‘453 Claim 1.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and ‘453 Claim 1 and, if so, whether those differences render the claims patentably distinct.
	The present application, Claim 1 recites (see Col 35, line 23- Col 36, line 6, Claim 1 of the patent ‘453)A container filling assembly for a fluid filling operation, the assembly comprising:
a temporary storage chamber enclosed by a temporary storage chamber housing having an inward facing temporary storage chamber housing inner surface;
a piston pump located at least partially within the temporary storage chamber;
a mixing chamber located upstream of the temporary storage chamber and a dispensing chamber located downstream of the temporary storage chamber; and
a first valve connecting the mixing chamber to the temporary storage chamber and a second valve connecting the temporary storage chamber to the dispensing chamber, wherein the piston pump controls a first rate of flow for transferring the fluid into the temporary storage container and a second rate of flow for transferring the fluid to the dispensing chamber and the first and second rates of flow are different.
	Further regarding Claim 1 of the present application,  it is clear that all the elements of Claim 1 are to be found in patent ‘453 Claim 1.  The difference between Claim 1 of the application and Claim 1 of the patent lies in the fact that the patent claim includes more elements and is thus much more specific.  
The element of Claim 1 of the patent ‘453 that is not included in the present application is:
the piston pump comprising a piston pump shaft and a piston pump plate having a piston pump plate back surface,
 an opposing piston pump plate front surface,
 and a piston pump plate outer border extending from and connecting the piston pump plate back surface to the piston pump plate first surface,
 wherein the piston pump shaft is attached to the piston pump plate back surface and wherein the piston pump plate outer border is slideably movable about the temporary storage housing inner surface and wherein the piston pump comprises one or more seals surrounding the piston pump plate outer border such that the fluid composition cannot flow between the piston pump plate outer border and the temporary storage chamber housing inner surface;
wherein the first valve is a three-way valve (Examiner notes this limitation is claimed in the present application’s Claim 10).
Thus, the invention of Claim 1 of the patent is in effect a “species” of the “generic” invention of Claim 1 of the present application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed Cir 1993).  Since Claim 1 of the present application is anticipated by Claim 1 of patent ‘453, it is not patentably distinct from Claim 1 of patent ‘453.  
	Regarding Claim 2, in the present Application, Claim 2 recites “the temporary storage chamber housing comprises a first wall, an opposing second wall, and side walls extending from and connecting the first wall to the second wall, wherein the piston pump plate front surface faces the second wall and wherein the piston pump is movable along an axis perpendicular to the second wall.” See Claim 2 of patent ‘453.
	Regarding Claim 3, in the present Application, Claim 3 recites “the axis intersects the second wall at an origin point and wherein the piston pump is movable along the axis among the origin point, a second point, and a third point, each of the second and third point independently located at a distance from the origin point, wherein the second point and the third point have a distance of greater than 0 mm.”
See Claim 3 of patent ‘453.
	Regarding Claim 4, in the present Application, Claim 4 recites “the temporary storage chamber having a maximum volume V2 defined by when the piston pump is located at the third point along the axis and an adjusted volume V3 defined by when the piston pump is located at the second point along the axis, wherein the adjusted volume V3 is less than or equal to the maximum volume V2.”
See Claim 4 of patent ‘453.
	Regarding Claim 5, in the present Application, Claim 5 recites  “the assembly further comprises a mixer located at least partially within the mixing chamber.”  See Claim 5 of patent ‘453.
	Regarding Claim 6, in the present Application, Claim 6 recites  “(the) assembly further comprises a first material inlet valve and a second material inlet valve, both of which are in fluid communication with the mixing chamber.”  See Claim 6 of patent ‘453.
	Regarding Claim 7, in the present Application, Claim 7 recites  “the first rate of flow is a rate of mixing.”  See Claim 7 of patent ‘453.
	Regarding Claim 8, in the present Application, Claim 8 recites  “the second rate of flow is a rate of dispensing.”  See Claim 8 of patent ‘453.
	Regarding Claim 9, in the present Application, Claim 9 recites  “the mixing chamber has a volume Vi, which corresponds to the total desired fluid for a filling cycle.”
  See Claim 9 of patent ‘453.
	Regarding Claim 10, in the present Application, Claim 10 recites “the first valve is a three-way valve.”  See Claim 1 of patent ’453.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2,  the claim recites the limitation “the piston pump plate front surface”.  There is insufficient antecedent basis for this limitation in the claim.  Examiner further notes for the sake of clarity that this feature is present and recited in Claim 1 of patent ‘453.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Zito (US 3,631,818) is the closest prior art of record to US Patent 11,155,453, as indicated by the Allowability notice for that patent (prosecuted under Application 16/002,532) dated 21 July 2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753